Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-15-00004-CV

                           IN THE INTEREST OF A.A. and A.A.I.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00255
                 Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is REVERSED with respect to appellant and the cause is REMANDED to the trial court for further
proceedings.

       We ORDER all costs of this appeal assessed against appellee, the Texas Department of
Family and Protective Services.

       SIGNED July 1, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice